Citation Nr: 0724030	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  04-25 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to service connection for bronchitis, to 
include as due to asbestos exposure.

2.  Entitlement to service connection for asthma, to include 
as due to asbestos exposure.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel

INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for asthma and 
bronchitis.


FINDINGS OF FACT

1.  The service medical records show treatment for bronchitis 
during service but no diagnosis of bronchitis at the time of 
separation from active service; and there is no competent 
medical evidence of record establishing a nexus between 
currently diagnosed bronchitis and the veteran's active 
service, to include exposure to asbestos.

2.  Asthma was not shown during service and there is no 
competent medical evidence of record establishing a nexus 
between currently diagnosed asthma and the veteran's active 
service, to include exposure to asbestos.


CONCLUSIONS OF LAW

1.  Bronchitis was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, (2006).

2.  Asthma was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

By letter dated in February 2004, which is before initial 
consideration of the claims, VA advised the veteran of the 
essential elements of the VCAA.  VA informed the veteran of 
the types of evidence needed in a claim for service 
connection.  He was also requested to provide additional 
information regarding claimed exposure to asbestos during 
service.  The letter also told him that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claims for service connection, but that he 
must provide enough information so that VA could request any 
relevant records.  He was advised that VA was responsible for 
obtaining any evidence held by a federal government agency.  
The veteran was informed that if he had any evidence in his 
possession pertaining to the claim, he should submit it to 
VA.  The letter further solicited answers to specific 
questions regarding his claimed asbestos exposure.  In 
February 2009, in response to the notice letter, the veteran 
indicated that he had no additional information regarding the 
claims.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notice to the veteran did not include 
the last two elements; however, the Board finds no prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  As the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has obtained private medical 
records identified by the veteran, service personnel records 
and service medical records.  It is noted that the veteran 
indicated that he received private treatment from Family 
Practice Associates from 1968 to 2000.  The RO requested 
those records, specifying the dates of treatment reported by 
the veteran.  In response, records dated from May 1998 to 
October 2000 were submitted by that provider.  There is no 
indication that any additional medical records are available 
from that provider.  In addition, the Board does not find 
that a remand is necessary to afford the veteran an 
examination for the purpose of obtaining an opinion as to 
whether there is a nexus between the claimed asthma and 
bronchitis and service.  In this regard, as explained fully 
below, there is no evidence indicating that there may be a 
nexus between the veteran's active service and the claimed 
disabilities and an examination is not necessary to make a 
decision on the claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006);  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. 
§ 3.159(c)(4)(i) (2006).

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.


II.  Analysis

The veteran asserts that he has bronchitis and asthma, each 
of which has their onset during active service.  He has also 
asserts that each disease is the result of exposure to 
asbestos in buildings in which he worked during his tour of 
active service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The service medical records show that the veteran was seen 
for complaints of a hoarseness and cough in June 1964 and the 
impression was bronchitis.  He was seen again in March 1965 
and February 1966 with a productive cough and the assessment 
was bronchitis.  In May 1967 he complained of bronchitis.  It 
was noted that he had congestion but no diagnosis was 
rendered.  While the service medical records show that the 
veteran was seen for complaints related to viral upper 
respiratory infections and sinusitis, in addition to 
bronchitis, there are no complaints, findings or diagnosis of 
asthma.  On separation examination in November 1967, the 
veteran denied a history of asthma and there were no 
diagnoses of bronchitis or asthma on examination.  

Private outpatient treatment records dated from May 1998 to 
December 2003 include diagnoses of bronchitis in August 2000, 
asthmatic bronchitis in March 2003 and asthma in December 
2003.  A March 2001 outpatient treatment record noted that 
the veteran reported a long history of asthma and a history 
of bronchitis for at least 30 years.  The assessment included 
chronic obstructive pulmonary disease (COPD) with chronic 
bronchitis.  The private medical records do not include any 
medical opinion linking the currently shown asthma or 
bronchitis to the veteran's active service, to include 
exposure to asbestos during service.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for asthma and bronchitis.  A 
review of the veteran's service medical records shows no 
evidence of a diagnosis of asthma in service.  While there 
was diagnoses of bronchitis on several occasions during 
service, at the time of separation in November 1967, there 
was no diagnosis of bronchitis indicated.  

The first evidence of a postservice diagnosis of bronchitis 
is in August 2000, more than 30 years after service.  This 
lengthy period without treatment is evidence against a 
finding of continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).

Moreover, no competent medical evidence has otherwise been 
presented to show a causal nexus between the currently 
diagnosed asthma and bronchitis and the veteran's active 
service, to include exposure to asbestos.  While the 
postservice treatment records show diagnosis of bronchitis 
and asthma, there is no competent medical opinion included in 
those records attributing either disability to the veteran's 
active service.  

The veteran asserts that he has asthma and bronchitis due to 
asbestos exposure during service.  A review of the veteran's 
service medical and personnel records are negative for a 
finding that the veteran was exposed to asbestos in service.  
Moreover, none of the medical evidence of record shows a 
diagnosis of asbestosis or an asbestos related disease.  The 
veteran served in the Air Force with the primary military 
occupational specialty of Duplication Devices Operator.  
There is no indication the he served aboard a ship or was 
involved in an occupation involving asbestos exposure.  See 
Veteran's Benefits Administration Manual M21-1MR, 
IV.ii.2.C.9.f.  It should be noted that the pertinent part of 
the manual guidelines on service connection in asbestos-
related cases are not substantive rules, and there is no 
presumption that a veteran was exposed to asbestos in 
service.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, 
Dymet v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 
4-2000.

The veteran asserts that asthma and bronchitis are related to 
his active service, to include asbestos exposure.  The Board 
does not doubt the sincerity of the veteran's belief that 
these conditions are related to his active service.  However, 
as a lay person without the appropriate medical training and 
expertise, he simply is not competent to provide a probative 
opinion on a medical matter, to include the diagnosis of a 
specific disability or the origins of a specific disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").    

Under these circumstances, the Board finds that the claims 
for service connection for asthma and bronchitis, to include 
as due to exposure to asbestos, must be denied.  In reaching 
each conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as no 
competent, probative evidence supports either claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for bronchitis is denied.

Service connection for asthma is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


